19-10453-scc       Doc 152     Filed 06/21/21 Entered 06/21/21 12:29:02            Main Document
                                            Pg 1 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                               Chapter 7

 ROCKYOU, INC.,                                       Case No. 19-10453 (SCC)

                         Debtor.                      CERTIFICATE OF SERVICE

          I hereby certify under penalty of perjury that on June 21, 2021, I filed the Motion to

Approve Settlement Agreement with McGuireWoods LLP (ECF Doc. #151) with the Court,

thereby causing notice of electronic filing of the same to be served by email on those persons and

at the respective addresses listed on the attached.


Dated: New York, New York                               AMINI LLC
       June 21, 2021
                                                        /s/ Jeffrey Chubak
                                                        Jeffrey Chubak
                                                        131 West 35th Street, 12th Floor
                                                        New York, New York 10001
                                                        (212) 490-4700
                                                        jchubak@aminillc.com
                                                        Attorneys for Movant Salvatore
                                                        LaMonica, as Chapter 7 Trustee
        19-10453-scc          Doc 152   Filed 06/21/21 Entered 06/21/21 12:29:02                 Main Document
                                                     Pg 2 of 5

Jeffrey Chubak

From:                              nysbinfo@nysb.uscourts.gov
Sent:                              Monday, June 21, 2021 12:00 PM
To:                                courtmail@nysb.uscourts.gov
Subject:                           NEF: 19-10453-scc Ch7 Motion to Approve Compromise Re: RockYou, Inc.


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30-page limit do not apply.

                                                  U.S. Bankruptcy Court

                                              Southern District of New York

Notice of Electronic Filing

The following transaction was received from Jeffrey Chubak entered on 6/21/2021 at 11:59 AM and filed on 6/21/2021
Case Name:          RockYou, Inc.
Case Number:        19-10453-scc
Document Number: 151

Docket Text:
Motion to Approve Compromise filed by Jeffrey Chubak on behalf of Salvatore LaMonica with hearing to be held on
7/19/2021 at 10:00 AM at Teleconference Line (CourtSolutions) (SCC) Responses due by 7/12/2021,. (Attachments: # (1)
Proposed Order # (2) Exhibit 1 - Settlement Agreement) (Chubak, Jeffrey)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:Motion.pdf
Electronic document Stamp:
[STAMP NYSBStamp_ID=842906028 [Date=6/21/2021] [FileNumber=19826040-0]
[9a6d1504adc942e54c19535b665981d9bc0e6d7bf72ba31064f8778b788d09e541ed
4f1c5f41e38316b974847ff958f1b5dad80628e68ef6c231db1080722503]]
Document description: Proposed Order
Original filename:C:\fakepath\Proposed Order.pdf
Electronic document Stamp:
[STAMP NYSBStamp_ID=842906028 [Date=6/21/2021] [FileNumber=19826040-1]
[7e45c3b04734e97f8df7e8386d3d7ae5b3c5fc052ab25cbfbc59aec695bae483240b
479e73ad1a0848fcf3ec290ce86fb814a19b105c0312c13e454e25a07801]]
Document description:Exhibit 1 - Settlement Agreement
Original filename:C:\fakepath\Exhibit 1 - Settlement Agreement.pdf
Electronic document Stamp:
[STAMP NYSBStamp_ID=842906028 [Date=6/21/2021] [FileNumber=19826040-2]
[4b25645d444fbb6779a4636effa307a100754f65211ea18db43d9e274af947d21ebd
efeeb41444edb8e02c9ed5ddcc1a3e297a1e0c56d605d0dd400225d41498]]

                                                             1
       19-10453-scc        Doc 152       Filed 06/21/21 Entered 06/21/21 12:29:02          Main Document
                                                      Pg 3 of 5

19-10453-scc Notice will be electronically mailed to:

Sarah A. Adam on behalf of Creditor Public Storage
sarah.adam@lewisbrisbois.com

Andrew E. Arthur on behalf of Defendant Google LLC
arthura@whiteandwilliams.com

Darren T. Azman on behalf of Interested Party CL Media Holdings LLC d/b/a Wild Sky Media
dazman@mwe.com, mco@mwe.com;cgreer@mwe.com

Darren T. Azman on behalf of Unknown CL Media Holdings LLC
dazman@mwe.com, mco@mwe.com;cgreer@mwe.com

Michael Jason Barrie on behalf of Defendant DeWinter Group, LLC
mbarrie@beneschlaw.com, debankruptcy@beneschlaw.com;kcapuzzi@beneschlaw.com;lmolinaro@beneschlaw.com

David A. Blansky on behalf of Plaintiff Salvatore LaMonica
dab@lhmlawfirm.com

David A. Blansky on behalf of Plaintiff SALVATORE LAMONICA
dab@lhmlawfirm.com

David A. Blansky on behalf of Plaintiff Salvatore LaMonica
dab@lhmlawfirm.com

David A. Blansky on behalf of Plaintiff Salvatore Lamonica
dab@lhmlawfirm.com

David A. Blansky on behalf of Trustee Salvatore LaMonica
dab@lhmlawfirm.com

Kevin Michael Capuzzi on behalf of Defendant DeWinter Group, LLC
kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com;lmolinaro@beneschlaw.com

Shawn M. Christianson on behalf of Creditor Oracle America, Inc.
schristianson@buchalter.com, cmcintire@buchalter.com

Jeffrey Chubak on behalf of Plaintiff Salvatore LaMonica
jchubak@aminillc.com, aminillcfiling@aminillc.com;jchubak@ecf.courtdrive.com

Jeffrey Chubak on behalf of Trustee Salvatore LaMonica
jchubak@aminillc.com, aminillcfiling@aminillc.com;jchubak@ecf.courtdrive.com

Amish R. Doshi on behalf of Creditor Oracle America, Inc.
amish@doshilegal.com

Scott J. Goldstein on behalf of Interested Party Hired, Inc.
sjg@sgoldsteinlaw.com, cmecf.sgoldsteinlaw@gmail.com;notices@uprightlaw.com;G31979@notify.cincompass.com

Scott J. Goldstein on behalf of Interested Party Survata, Inc.

                                                                 2
       19-10453-scc        Doc 152       Filed 06/21/21 Entered 06/21/21 12:29:02              Main Document
                                                      Pg 4 of 5
sjg@sgoldsteinlaw.com, cmecf.sgoldsteinlaw@gmail.com;notices@uprightlaw.com;G31979@notify.cincompass.com

Jonathan Adam Grasso on behalf of Creditor Dell Financial Services L.L.C.
jon@piercemccoy.com

Nathan S Greenberg on behalf of Debtor MMJK, Inc.
nathan.greenberg@freshfields.com

Nathan S Greenberg on behalf of Debtor RockYou, Inc.
nathan.greenberg@freshfields.com

Frank J. Guadagnino on behalf of Debtor MMJK, Inc.
fguadagnino@mcguirewoods.com

Frank J. Guadagnino on behalf of Debtor RockYou, Inc.
fguadagnino@mcguirewoods.com

Curtis Hehn on behalf of Defendant Nexstar Inc.
curtishehn@comcast.net

Gary Frederick Herbst on behalf of Trustee Salvatore LaMonica
gh@lhmlawfirm.com

Holly R. Holecek on behalf of Attorney LaMonica Herbst & Maniscalco, LLP
hrh@lhmlawfirm.com

Salvatore LaMonica
sl@lhmlawfirm.com, slamonica@ecf.axosfs.com

Robert L. LeHane on behalf of Creditor SF Harrison, LLC
KDWBankruptcyDepartment@Kelleydrye.com;MVicinanza@ecf.inforuptcy.com

Jacqulyn S. Loftin on behalf of Plaintiff Salvatore LaMonica
jsl@lhmlawfirm.com

Jacqulyn S. Loftin on behalf of Plaintiff SALVATORE LAMONICA
jsl@lhmlawfirm.com

Jacqulyn S. Loftin on behalf of Plaintiff Salvatore LaMonica
jsl@lhmlawfirm.com

Jacqulyn S. Loftin on behalf of Plaintiff Salvatore Lamonica
jsl@lhmlawfirm.com

Jacqulyn S. Loftin on behalf of Trustee Salvatore LaMonica
jsl@lhmlawfirm.com

Nicholas A. Pasalides on behalf of Creditor Digital 365 Main, LLC
npasalides@reichpc.com

Nicholas A. Pasalides on behalf of Creditor Digital 365 Main, LLC & Digital Realty Trust, LP
npasalides@reichpc.com

                                                               3
       19-10453-scc        Doc 152      Filed 06/21/21 Entered 06/21/21 12:29:02   Main Document
                                                     Pg 5 of 5

Andrew L Quiat on behalf of Unknown Cignal.io, Ltd.
aquiat@quiatlegal.com

Arthur E. Rosenberg on behalf of Creditor The Nielsen Company (US), LLC
arthur.rosenberg@hklaw.com

Wendy Jill Rothstein on behalf of Plaintiff Salvatore LaMonica
wjr@lhmlawfirm.com

Wendy Jill Rothstein on behalf of Plaintiff SALVATORE LAMONICA
wjr@lhmlawfirm.com

Wendy Jill Rothstein on behalf of Plaintiff Salvatore LaMonica
wjr@lhmlawfirm.com

Wendy Jill Rothstein on behalf of Plaintiff Salvatore Lamonica
wjr@lhmlawfirm.com

Michelle E. Shriro on behalf of Creditor CR3 Partners, LLC
mshriro@singerlevick.com, scotton@singerlevick.com

United States Trustee
USTPRegion02.NYECF@USDOJ.GOV

James Christopher Vandermark on behalf of Defendant Google LLC
vandermarkj@whiteandwilliams.com

Jordan David Weiss on behalf of Trustee Salvatore LaMonica
jweiss@msek.com

Owen Richard Wolfe on behalf of Unknown Lisa Marino
owolfe@seyfarth.com

19-10453-scc Notice will not be electronically mailed to:

CBIZ Accounting, Tax & Advisory of New York, LLC
,

Illinois Department of Employment Security
,

Jacalyn S. Smith
,




                                                             4
